FILED 

                                                                   NOVEMBER 10, 2015 

                                                                 In the Office of the Clerk of Court 

                                                               W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                             )
                                                 )     No. 32782-5-III
                     Respondent,                 )
                                                 )
       v.                                        )
                                                 )
ABEL PEREZ-MORALES,                              )     UNPUBLISHED OPINION
                                                 )
                     Appellant.                  )

       FEARING, J.     Abel Perez-Morales appeals a restitution order imposed after his

guilty plea for theft. We reverse in part and affinn in part the order. We affmn that

portion of the order that imposed restitution for the value of those goods stolen under the

charge to which Perez-Morales pled guilty. We reverse that portion of the restitution

order that ordered payment of the value of goods stolen, for which the State did not

charge Perez-Morales nor has evidence connecting him to the theft. To the State's credit,

it concedes the need for the partial reversal.

                                           FACTS

       On November 18, 2013, Abel Perez-Morales stole more than $750 worth of

batteries and cables from Bert Gledhill, a resident of rural Franklin County.

                                       PROCEDURE

       On November 25,2013, the State of Washington charged Abel Perez-Morales
No. 32782-5-111
State v. Perez-Morales


with trafficking in stolen property in the first degree and theft in the second degree. For

the theft charge, the State alleged, "That ... Abel Perez-Morales in the County of

Franklin, State of Washington, on or about November 18,2013, then and there, did

wrongfully obtain, batteries, property of another belonging to Bert Gledhill of a value

exceeding seven hundred fifty dollars ($750.00), with intent to deprive Bert Gledhill of

such property." Clerk's Papers (CP) at 29-30.

       On March 11,2014, Abel Perez-Morales pled guilty to theft in the second degree.

On the statement of defendant on plea of guilty, Perez-Morales admitted: "I stole over

$750 worth of property in Franklin Co [County] WA." CP at 26. The written statement

contains no further description of the theft nor mentions or describes any other theft. The

trial court sentenced Perez-Morales to sixty days' confinement and imposed $1,653 in

legal financial obligations (LFOs). The LFOs did not comprise restitution.

       The judgment and sentence signed by the trial court read concerning restitution:

       [X] The above total does not include all restitution or other legal financial
           obligations, which may be set by later order of the court. An agreed
           restitution order may be entered. RCW 9.94A 753. A restitution
           hearing:
                      [X] shall be set by the prosecutor 

                      [ ] is scheduled for _ _ _ _ _ _ _ _ _ _ _ _ __ 

                      [X] Defendant waives any right to be present at any
                          restitution hearing (sign initials): /s/ APM

CP at 11.

       On May 28, 2014, Abel Perez-Morales' court-appointed attorney, Christine


                                             2

No. 32782-5-III
State v. Perez-Morales


Bennett, withdrew from representation of Perez-Morales. On August 12,2014, the State

scheduled a restitution status conference for August 19,2014. The notice of issue and

note for motion docket declared that the State sent the notices to "Christine Bennett,

attorney for the defendant." CP at 4. The notices did not disclose whether the State sent

them to Perez-Morales.

       On September 2,2014, the trial court conducted a restitution hearing. Christine

Bennett appeared for Abel Perez-Morales. Perez-Morales was not present for the

hearing. The State expressed a belief that Perez-Morales had been deported. Bennett did

not know Perez-Morales' location or residence. In Perez-Morales' absence, Bennett

asked the trial court to cancel the hearing on the ground that Perez-Morales lacked notice.

In tum, the State objected to Bennett's presence because of her earlier notice of

withdrawal. The trial court denied Bennett's motion to cancel the hearing since Perez-

Morales waived notice in his statement of guilty plea. The trial court did not expressly

grant the State's objection to the presence of counsel Bennett, although the court noted

the effectiveness of her withdrawal and questioned her standing to object to admission of

an exhibit. The trial court allowed Bennett to forward motions and objections and to

argue against the merits of the State's request for restitution.

       At the restitution hearing, the State reported that a burglar stole jewelry, luggage,

tools, computer hardware, camping and hiking equipment, cuff links, a leather briefcase,

a laptop, and other goods from Franklin County residents Scott and Tamlee McGary.

                                               3

No. 32782-5-III
State v. Perez-Morales


The State also declared that the burglar damaged the McGary home. The McGary's

insurer, Mutual of Enumclaw, compensated the couple $1,206.05.

       At the restitution hearing, the State further averred that a burglar broke a window

in the home of Stanley Needles, another Franklin County resident, and stole a firearm.

Police recovered the firearm, but Needles replaced the shattered window at a cost of

$914.05. Finally, the State alleged, at the hearing, that a burglar severed and purloined

batteries from commercial vehicles and tractors owned by Franklin County resident,

Maynard Bailie, and Bailie sustained a loss of $4,065.42 because of the theft. Bailie's

insurer compensated him $3,065.42, an amount equaling his total loss less a $1,000.00

deductible.

       At the September 2 restitution hearing, the State characterized Abel Perez-Morales

as the "ring leader" of the Gledhill, Needles, McGary and Bailie thefts. The prosecution

declared:

              Mr. Perez Morales was the ring leader to all of the thefts. He was
       the one trafficking in stolen batteries at a recycling facility. His
       fingerprints were found at the burglaries.
              The co-defendants pled to unrelated charges like drug possession
       and forgery as opposed to theft because the State couldn't prove that they
       were involved in this. They might have been present when the search
       warrant was served, however Mr. Perez Morales, we had evidence that he
       was trafficking in stolen property at the metal recycling facilities.

Report of Proceedings (RP) at 8. The record contains no evidence that substantiates the

State's claim that fingerprint evidence tied Perez-Morales to all four thefts.


                                              4

No. 32782-5-III
State v. Perez-Morales


       The State of Washington sought restitution from Abel Perez-Morales in the

aggregate sum of $9,448.10: $1,000.00 for Maynard Bailie, $3,065.42 for Nationwide

Insurance, $2,390.75 for Scott and Tamlee McGary, $1,206.05 for Mutual of Enumclaw,

$871.83 for Bert Gledhill, and $914.05 for Stanley Needles.

       Bert Gledhill completed a "Restitution Estimate Form," on which he claimed lost

batteries and cables worth $871.83. Ex. 1 at 33. The form listed the crimes associated

with the theft as "GAL VAN-AMBRIZ: ALIEN IN POSSESSION OF A FIREA[R]M

& POSSESSION OF STOLEN PROPERTY IN THE SECOND DEGREE; PEREZ­

MORALES: TRAFFICING [sic] IN STOLEN PROPERTY IN THE FIRST

DEGREE & THEFT IN THE SECOND DEGREE." Ex. 1 at 33.

       At the restitution hearing, the State submitted a document labeled Exhibit 1 in

order to substantiate the restitution claim of $9,448.1 O. Bert Gledhill's restitution

estimate form was included in Exhibit 1. Exhibit I also contained a proposed order for

restitution with the above totals and a multitude of receipts and estimates that

substantiated the totals. See generally Ex 1. Beyond Gledhill's restitution form, nothing

in Exhibit 1 described the four thefts or connected the thefts to Abel Perez-Morales.

       At the restitution hearing, attorney Christine Bennett, on behalf of Abel Perez-

Morales, objected to admission of Exhibit 1 on the ground that no witness authenticated

the documents contained in the exhibit. Counsel also objected to the exhibit on the

ground that she untimely received a copy of the exhibit and documents enclosed in the

                                              5

No. 32782-5-III
State v. Perez-Morales


exhibit were irrelevant since they were unrelated to the crime to which Abel Perez-

Morales pled guilty. Bennett expressed frustration at receiving the exhibit "less than a

month ago." RP at 5.

       The trial court admitted Exhibit 1. The trial court nonetheless agreed that no facts

connected Abel Perez-Morales to the losses incurred by the McGarys, Mutual of

Enumclaw, or Stanley Needles. The trial court ordered $4,937.25 in restitution. The

order directed Perez-Morales to pay $1,000.00 to Maynard Bailie, $3,065.42 to

Nationwide Insurance, and $871.83 to Bert Gledhill.

                                  LA W AND ANALYSIS

       On appeal, Abel Perez-Morales contends: (1) the State failed to provide him with

proper notice of the restitution hearing in violation of his right to due process, (2) the trial

court erred when it admitted Exhibit 1 at the restitution hearing, and (3) no evidence

supports the trial court's order of restitution to Maynard Bailie or Nationwide Insurance.

The State concedes error in restitution for Bailie and, by implication, error in the award

for Bailie's insurer, Nationwide Insurance. We accept the State's concession and vacate

the portion of the restitution order favoring Bailie and Nationwide Insurance.

       Ifwe agreed with Abel Perez-Morales' first two assignments of error, we would

vacate the entire restitution order. We reject Perez-Morales' first two assignments error

and affirm the restitution award in favor of Bert Gledhill.




                                               6

No. 32782·5·II1
State v. Perez-Morales


                                      Notice of Hearing

       Abel Perez·Morales contends the State failed to provide him with compulsory

notice of the restitution hearing in violation of his right to due process. Perez·Morales

argues the State never notified him or even attempted to notifY him of the hearing. He

further contends that his signed waiver relinquished his right to be present at the

restitution hearing, but not to notice of the hearing.

       The State maintains that it notified Abel Perez·Morales of the restitution hearing

through his counsel, Christine Bennett. The State further argues that service on Bennett

was sufficient since Bennett's withdrawal from representing Perez·Morales was not yet

effective. We agree with the State.

       The constitutional guaranty of due process of law in its essence requires notice and

an opportunity to be heard. State v. Rogers, 127 Wash. 2d 270, 275,898 P.2d 294 (1995).

The notice must be reasonably calculated to inform the affected party of the pending

action and of the opportunity to object. City o/Redmond v. Arroyo-Murillo, 149 Wn.2d

607,612,70 P.3d 947 (2003); State v. Dolson, 138 Wash. 2d 773, 777, 982 P.2d 100 (1999).

The means employed must be such as one desirous of actually informing the absentee

might reasonably adopt to accomplish it. Mullane v. Cent. Hanover Bank & Trust Co.,

339 U.S. 306, 315, 70 S. Ct. 652, 94 L. Ed. 865 (1950). A restitution hearing entered

without proper notice is invalid. State v. Saunders, 132 Wash. App. 592, 608, 132 P.3d 743

(2006).

                                               7

No. 32782-5-111
State v. Perez-Morales


       Restitution is an integral part of sentencing. State v. Dedonado, 99 Wash. App. 251,

257,991 P.2d 1216 (2000). The authority to impose restitution is statutory. State v.

Deskins, 180 Wn.2d 68,81,322 P.3d 780 (2014). Under RCW 9.94A.753(1), "the court

shall determine the amount of restitution due at the sentencing hearing or within one

hundred eighty days."

       Neither RCW 9.94A.753 nor the Superior Court Criminal Rules establish specific

notice requirements for restitution hearings. Nor does the Franklin County Local Court

Rules specify a notice requirement. CrR 8.4 provides: "CR 5 shall govern service and

filing of written motions (except those heard ex parte) in criminal causes." Our Supreme

Court has relied on CR 5 to assess whether service under that rule is sufficient to provide

notice. State v. Clark, 129 Wash. 2d 805, 814,920 P.2d 187 (1996). CR 5(b) provides:

"Whenever under these rules service is required or permitted to be made upon a party

represented by an attorney the service shall be made upon the attorney unless service

directly upon the party is ordered by the court." (Emphasis added.) Thus, the State

needed to serve Christine Bennett rather than Perez-Morales with notice of the restitution

hearing, assuming Bennett still represented Perez-Morales.

      Abel Perez-Morales argues that service on Christine Bennett was ineffective

because she earlier withdrew from representing him. We disagree with Perez-Morales'

presumption that Bennett had withdrawn. Bennett never procured a court order

permitting withdrawal. We conclude a court order was necessary and thus counsel's

                                             8

No. 32782-5-111
State v. Perez-Morales


notice of withdrawal was ineffective.

       CrR 3.1 reads:

               (e) Withdrawal of Lawyer. Whenever a criminal cause has been
       set for trial, no lawyer shall be allowed to withdraw from said cause, except
       upon written consent of the court, for good and sufficient reason shown.

CrR 3.1 requires a court order for criminal defense counsel to withdraw but the express

terms of the rule apply only with a pending trial date. The rule does not declare that a

court order must be obtained after completion of trial.

       CR 71 controls an attorney's withdrawal from representation in a civil proceeding.

The rule provides:

             (a) Withdrawal by Attorney. Service on an attorney who has
      appeared for a party in a civil proceeding shall be valid to the extent
      permitted by statute and rule 5(b) only until the attorney has withdrawn in
      the manner provided in sections (b), (c), and (d). Nothing in this rule
      defines the circumstances under which a withdrawal might be denied by the
      court.
             (b) Withdrawal by Order. A court appointed attorney may not
      withdraw without an order of the court. The client of the withdrawing
      attorney must be given notice of the motion to withdraw and the date and
      place the motion will be heard.

CR 71 demands that a court appointed attorney secure a court order before withdrawing

and does not limit the time during which an order must be obtained. The rule does not

apply, however, to criminal cases.

      No Washington decision expressly holds that criminal defense counsel must

garner a court order before withdrawing from representation after sentencing. Many



                                             9

No. 32782-5-111
State v. Perez-Morales


Washington decisions assume the need for criminal defense counsel to obtain a court

order for an effective withdrawal at any time during the criminal proceeding. Some of

the decisions involve posttrial motions and appeals. State v. Bird, 31 Wash. 2d 777, 198
P.2d 978 (1948); State v. Chavez, 162 Wn. App. 431,257 P.3d 1114 (2011); State v.

Fualaau, 155 Wash. App. 347, 228 P.3d 771 (2010); State v. Rooks, 130 Wash. App. 787,

125 P.3d 192 (2005); State v. Vicuna, 119 Wash. App. 26, 79 P.3d 1 (2003); State v.

Berrysmith, 87 Wash. App. 268, 944 P.2d 397 (1997); State v. Ramos, 83 Wash. App. 622,

922 P.2d 193 (1996); State v. Robinson, 58 Wash. App. 599, 794 P.2d 1293 (1990),

abrogated on other grounds by State v. Taylor, 140 Wn.2d 229,996 P.2d 571 (2000);

State v. Hegge, 53 Wash. App. 345, 766 P.2d 1127 (1989); State v. Marker,4 Wn. App.

681,483 P.2d 853 (1971); State v. Haverty, 3 Wn. App. 495,475 P.2d 887 (1970). A

criminal defendant's constitutional right to counsel at all stages of the criminal procedure

compels a conclusion that counsel needs a court order to withdraw from representation of

a defendant.

       Here Christine Bennett withdrew with the expectation of an upcoming restitution

hearing. She knew of the need of Perez-Morales for representation at the hearing.

       We note that, despite filing the withdrawal of counsel, Christine Bennett, to her

credit, appeared at the restitution hearing. She met her obligations as counsel for Abel

Perez-Morales. She vigorously objected to the motion and the State's exhibit, and she

ably argued against the merits of the State's request for restitution.

                                              10 

No. 32782-5-III
State v. Perez-Morales


       At the restitution hearing, the State urged the trial court to deny Christine Bennett

standing to represent Abel Perez-Morales on the ground that Bennett had withdrawn. On

appeal, the State argues notice to Bennett was proper as her withdrawal was not effective

under CR 71. Nevertheless, Abel Perez-Morales does not request application ofjudicial

estoppel.

                                          Exhibit 1

       Abel Perez-Morales next contends that the trial court erred when it admitted

Exhibit 1. When disputed, the facts supporting a restitution award must be proved by a

preponderance of the evidence. State v. Deskins, 180 Wash. 2d at 82 (2014). RCW

9.94A.753 does not explicitly require that the State summon witnesses or submit

documentation to address a defendant's challenges. State v. Dedonado, 99 Wash. App. at

257 n.ll (2000). Nevertheless, the evidence presented by the State must afford a

reasonable basis for estimating loss. State v. Dedonado, 99 Wash. App. at 257 n.ll.

Courts may rely on a broad range of evidence, including hearsay, because the rules of

evidence do not apply to sentencing hearings. State v. Deskins, 180 Wash. 2d at 83; ER

1101(c)(3).

       Abel Perez-Morales underscores that the State failed, in conflict with ER 104, 602,

and 902, to call a witness to authenticate Exhibit 1. As already declared, since restitution

is part of sentencing, the rules of evidence do not apply. Abel Perez-Morales argues the

trial court admitted the exhibit in violation of his right to confront witnesses against him.

                                             11 

No. 32782-5-111
State v. Perez-Morales


In breach of RAP 10.3(a)(6), Perez-Morales cites no authority in support of his

constitutional claim that the right to confront witnesses attaches to a restitution hearing.

We refuse to address the argument. In re Pers. Restraint ofErickson, 146 Wash. App. 576,

588, 191 P.3d 917 (2008).

       Abel Perez-Morales also argues that the State failed to provide him a copy of

Exhibit 1 prior to the restitution hearing and this omission violated his due process rights.

Nevertheless, at the hearing, Perez-Morales' counsel conceded to receiving Exhibit 1

weeks before the hearing. As discussed above, service of the exhibit on counsel was also

effective service of the exhibit on Perez-Morales. Perez-Morales identifies no specific

prejudice by reason of weeks' notice of the exhibit. She never specified the number of

weeks before the hearing when she acquired the exhibit.

       Because the State concedes error in restitution for Maynard Bailie and Nationwide

Insurance, this court need only consider the reasonableness of the evidence pertaining to

Bert Gledhill. Gledhill's completed restitution estimate form and the attached receipts

afforded a reasonable basis for estimating his losses.

                                     Causal Connection

       Abel Perez-Morales last contends no evidence supported the trial court's order of

restitution to Maynard Bailie or Nationwide Insurance. The State concedes the validity

of this contention. We accept the State's concession.




                                              12 

No. 32782-5-111
State v. Perez-Morales


       Restitution is authorized only by statute, and a trial court exceeds its statutory

authority in ordering restitution when the loss suffered is not causally related to the

offense committed by the defendant. State v. Woods, 90 Wash. App. 904, 907, 953 P.2d
834 (1998); State v. Vinyard, 50 Wash. App. 888, 891, 751 P.2d 339 (1988). UnderRCW

9 .94A. 7 53(5):

               Restitution shall be ordered whenever the offender is convicted of an
       offense which results in injury to any person or damage to or loss of
       property ... unless extraordinary circumstances exist which make
       restitution inappropriate in the court's judgment and the court sets forth
       such circumstances in the record. In addition, restitution shall be ordered to
       pay for an injury, loss, or damage if the offender pleads guilty to a lesser
       offense or fewer offenses and agrees with the prosecutor's recommendation
       that the offender be required to pay restitution to a victim of an offense or
       offenses which are not prosecuted pursuant to a plea agreement.

Under the statute, a court may order restitution for an offense an offender did not plead

guilty to only if the offender agrees. In determining any sentence, including restitution,

the sentencing court may rely on no more information than is admitted by the plea

agreement, or admitted, acknowledged, or proved in a trial or at the time of sentencing.

State v. Dedonado, 99 Wash. App. at 256 (2000).

       Abel Perez-Morales pled guilty to only theft in the second degree. The charging

information identifies only a single theft that occurred on November 18, 2013. Perez-

Morales' plea contained no mention of any other theft. Nothing in the plea or judgment

and sentence connected Perez-Morales to the losses incurred by Maynard Bailie or his

Insurer.

                                             13
No. 32782-5-111
State v. Perez-Morales


      The dismissed charge of trafficking in stolen property in the first degree may have

related to Maynard Bailie's losses. But Perez-Morales did not agree to restitution

regarding the dropped charge. Restitution for loss beyond the scope of the crime charged

is properly awarded only when the defendant enters into an express agreement, as part of

the plea bargain process, to make such restitution. State v. Woods, 90 Wash. App. at 909

(1998).

                                    CONCLUSION

      We reverse the trial court's restitution award and remand with instructions to

strike the restitution ordered for Maynard Bailie and Nationwide Insurance in the

aggregate sum of $4,065.42. We affirm the restitution award to Bert Gledhill.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




                                           14